Citation Nr: 1713450	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-29 364	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to service connection for a left eye disability, including glaucoma and retinal artery occlusion, including as secondary to service-connected posttraumatic headaches.

2. Entitlement to a compensable disability rating for onychomycosis and dyshidrosis of the toenails of both feet.

3. Entitlement to an initial compensable disability rating for posttraumatic headaches.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 1, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from October 1958 to October 1960, with subsequent additional service in the Reserves, including a period of active duty for training (ACDUTRA) in July 1989.

He appealed to the Board of Veterans' Appeals (Board/BVA) from May 2010, August 2011, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The May 2010 rating decision denied his claim for a compensable rating for onychomycosis and dyshidrosis of the toenails of both feet.  The August 2011 rating decision denied his claim for service connection for glaucoma and retinal artery occlusion of the left eye.  The February 2015 rating decision granted service connection for posttraumatic headaches and rated it noncompensable, or 0 percent disabling, from November 20, 2009. 

A Board decision in August 2012 denied the claim for a compensable rating for dyshidrosis and onychomycosis of the toenails of both feet.  In response to that decision, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2013 Order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's decision denying that claim and remanding it to the Board for further proceedings consistent with the Order.  In January 2014, the Board in turn remanded that claim to the Agency of Original Jurisdiction (AOJ) to comply with the Court's Order.  Unfortunately, however, there was not compliance with the Board's remand directives, so the Board is again remanding the claims to the AOJ.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

In August 2012, March 2013, and January 2014, the Board also remanded the claim for service connection for a left eye disability for further development.  Following the requested development, the file was returned to the Board. 

A January 2016 rating decision denied the Veteran service connection for a right eye disability, granted a higher 80 percent rating for bilateral hearing loss, but only as of March 27, 2015, and granted a TDIU, but only as of November 1, 2015.  He filed a Notice of Disagreement (NOD) with that January 2016 decision in May 2016, expressing disagreement with the denial of service connection for a right eye disability, the rating assigned for bilateral hearing loss, the effective date of the higher 80 percent rating for bilateral hearing loss, and the effective date for the award of the TDIU.  To date, the AOJ has not issued a Statement of the Case (SOC) concerning these additional claims, but has acknowledged receipt of the NOD and is apparently in the process of responding with the required SOC.  Consequently, the Board finds that a remand for issuance of an SOC in accordance with Manlincon v. West, 12 Vet. App. 238 (1999) is unnecessary.

This appeal concerning the initial rating for his posttraumatic headaches, the rating for dyshidrosis and onychomycosis of the toenails of both feet, and service connection for a left eye disability has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

While the Board is going ahead and deciding the claim for initial compensable rating for posttraumatic headaches, regretfully, the remaining claims for service connection for a left eye disability, for a compensable rating for dyshidrosis and onychomycosis of the toenails of both feet, and for a TDIU prior to November 1, 2015 must be remanded to the AOJ for further development.


FINDING OF FACT

The Veteran's posttraumatic headaches are reasonably shown to have been manifested by subjective complaints of headaches requiring rest periods during most days, blurred vision, sensitivity to light, sensitivity to sound, and sleep difficulties, but not very frequent completely prostrating and prolonged attacks of migraine headaches productive of severe economic inadaptability from November 20, 2009.


CONCLUSION OF LAW

The criteria for a 40 percent initial rating, but no higher, are met for the 
service-connected posttraumatic headaches.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8045, 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a).  

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But as specifically concerning this claim for a higher initial rating for the posttraumatic headaches, this claim arises from the initial rating the RO assigned after granting service connection for this disability.  In this circumstance, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and Court have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as an initial rating assigned for the disability, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue.  Hartman, 483 F.3d 1311; Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement concerning the "downstream"" issue is not resolved.  And since the RO provided the Veteran this required SOC in April 2016 citing the statutes and regulations governing the assignment of disability ratings and discussing the reasons and bases for not assigning a higher initial rating, he has received all required notice concerning this claim.

There is no pleading or allegation that the Veteran has not received all required notice concerning this claim.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify him concerning his claim has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence in support of this claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO obtained all pertinent records that he has identified as possibly relevant to the headache claim. These records include VA and private treatment records.  In addition, the Veteran was provided VA compensation examinations assessing and reassessing the severity of his service-connected posttraumatic headaches in July 2010 and March 2015.  The findings from these examinations provide the information needed to properly rate this disability, including insofar as determining whether it warrants extra-schedular consideration .  38 C.F.R. §§ 3.327, 4.2 (2016).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).


The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of this claim.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App at 125-26.  The Court also since has held that staged ratings are appropriate even for cases involving established, rather than just initial, ratings, provided there is the required indication of variance in the severity of the disability.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's VBMS claims file, as well as in his Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Analysis 

The Veteran appealed the February 2015 rating decision that awarded service connection for posttraumatic headaches and assigned an initial noncompensable rating from November 20, 2009.  Therefore, the issue on appeal concerns his entitlement to a higher rating from November 20, 2009.

The Veteran's posttraumatic headaches have been evaluated under 38 C.F.R. § 4.124a, DC 8100, which specifically concerns migraine headaches.  


Under DC 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), however, "prostration" is defined as "extreme exhaustion or powerlessness."

Residuals of a TBI are rated under DC 8045, which states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a. 

Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."   However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  If no facet is evaluated as "total," a percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 
2 = 40 percent; and 3 = 70 percent.  A 100 percent rating is assigned if "total" is the level of evaluation for one or more facets.

Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table, which provides that subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships are associated with a Level 0 impairment.  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships are associated with a Level 1 impairment.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships are associated with a Level 2 impairment.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, and headaches requiring rest periods during most days.   See 38 C.F.R. § 4.124a. 

Under Code 8045, any residual of traumatic brain injury with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, is to be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Turning to the relevant evidence in this particular case, the Veteran filed his claim for service connection for headaches in November 2009.

A January 2010 VA outpatient treatment record notes the Veteran had a history of headaches.

In a January 2010 statement, the Veteran reported he had daily headaches that made it difficult to fall asleep. 

In a February 2010 statement, the Veteran's daughter reported he had headaches that caused him to wake up at times.  In a separate statement, his spouse reported he had headaches almost every day.

In a March 2010 letter, a private treating physician noted the Veteran suffered from headaches on a fairly frequent basis.

The Veteran was afforded a VA compensation examination in July 2010.  He reported experiencing headaches that lasted three and a half hours and occurred four times a week.  He was able to work during the headaches with medication.  A TBI and posttraumatic headaches were diagnosed.  Among other symptoms the Veteran attributed to his TBI, he also reported experiencing blurred vision, hypersensitivity to light, and hypersensitivity to sound.  

The Veteran was afforded a VA Traumatic Brain Injury compensation examination in July 2010.  While describing the residuals of the Veteran's TBI, including a diagnosed cognitive disorder, the examiner indicated the Veteran had three or more subjective symptoms that moderately interfered with the instrumental activities of daily living; work; or work, family, or other close relationships, including mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to sound and light.

An August 2010 VA treatment record notes the Veteran reported having frequent headaches.  In December 2011, chronic recurrent headaches were assessed.

A December 2011 private treatment record notes the Veteran reported taking daily medication for headaches.  

In a February 2012 statement, the Veteran reported his headaches caused sleepless nights.  He stated he took pain medication for the headaches daily.  

An April 2012 VA outpatient treatment record notes the Veteran complained of headaches.  The headaches were described as global, and the physician noted he reported that they had been problematic throughout his lifetime.  

In an April 2012 letter, a treating private physician noted the Veteran's headaches were global in nature.
An April 2012 private treatment record notes the Veteran complained of headaches.  Chronic headaches were assessed.  Headaches were again assessed in September 2012.

In an April 2012 statement, the Veteran's wife reported she witnessed him have headache pains. 

In a May 2012 substantive appeal, the Veteran reported he experienced daily headaches.  

In a letter received in May 2012, the Veteran's supervisor noted he had been working part-time at a vehicle dealership since October 2008.  He noted the Veteran complained of headaches during the day.  He also described his other disabilities and indicated he was having "significant difficulty with maintaining his current employment situation."  

In a statement received in June 2012, the Veteran's wife reported he had severe headaches. 

A March 2013 private treatment record notes the Veteran complained of a sharp pain in his head that lasted a few seconds and occurred three to four times a day.

A March 2015 VA treatment record notes the Veteran had continued headaches.  He reported they bothered him from time to time.  Chronic recurrent headaches were assessed.

The Veteran was afforded a VA compensation examination in March 2015.  Migraine headaches were diagnosed.  The Veteran reported he had been having headaches for years.  At the time of the examination, he was having four to five headaches a day that affected his vision.  He used pain medication to treat them.  The symptoms included sharp pain at the top of his head, sensitivity to light, sensitivity to sound, changes in vision, and blurry vision.  The examiner noted he had a separate eye condition that may contribute to the inadequate vision.  

The examiner indicated the Veteran did not have characteristic prostrating attacks of headache pain.  The Veteran reported working part-time at a car dealership and was required to drive.  The examiner noted the blurred vision could be a safety hazard and, therefore, most likely would prevent the Veteran from obtaining substantial and gainful employment.

In a May 2015 affidavit, the Veteran reported he had headaches that lasted about 20 minutes two to three times a day.  They also occurred at night and disrupted his sleep, causing fatigue.  The severity of the headaches caused blurry vision in his right eye and occasionally caused him to vomit.  He also noted they prevent him from traveling.  The Veteran reported he worked part-time, but he did not work during his headaches.  Sometimes, he sat by himself in a quiet environment and turned the lights off to help with the pain.  He reported he planned to stop working due to the headaches because they prevented him from performing at his maximum potential.

In a May 2015 notice of disagreement, the Veteran's attorney argued the Veteran's reported symptoms warranted a 50 percent rating under DC 8100 and entitlement to a TDIU.

In a letter received in July 2015, the Veteran's treating physician noted the Veteran reported frequent, sharp stabbing headaches that had lasted for all of his adult life.

In an August 2015 statement, the Veteran reported he frequent headaches with sharp pain that caused his vision to become blurred.  He indicated the headaches caused him to reduce his working hours from approximately 35 hours a week to approximately 25 hours a week.

In a May 2016 substantive appeal, the Veteran's attorney argued the Veteran's headaches warranted a 50 percent rating under DC 8100 and a derivative TDIU.


The collective body of evidence covering the period at issue establishes that a higher 40 percent rating is warranted during the entire period at issue.  Initially, the Board notes DC 8045 is more appropriate than DC 8100 for application in this case.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. 625.  Notably, while the March 2015 examiner diagnosed migraines, the reasoning for diagnosing migraines in addition to the already-diagnosed headaches was not explained by the examiner.  That examiner, the July 2010 examiners, and the Veteran's treatment providers otherwise referred to the disability as headaches.  The migraine diagnosis does not appear to have been confirmed by any neurologic findings.  In addition, rating under Code 8045 encompasses the additional symptoms reported by the Veteran.  He is not prejudiced by this approach.  As will be further explained, evaluating the posttraumatic headaches under Code 8045, rather than 8100, results in a higher rating.  During this period, the Veteran's posttraumatic headaches were manifested by subjective complaints of headaches requiring rest periods during most days, blurred vision, sensitivity to light, sensitivity to sound, and sleep difficulties.  Notably, while the July 2010 TBI examiner did not attribute the reported blurred vision, sensitivity to light, sensitivity to sound, and sleep difficulty to the service-connected headaches, themselves, the March 2015 VA examiner noted the non-headache symptoms associated with the service-connected headache disability included sensitivity to light, sensitivity to sound, changes in vision, and blurry vision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, this reasonable doubt must be resolved in the Veteran's favor and the signs and symptoms attributed to the service-connected disability).  With respect to the finding of tinnitus, the Veteran is separately service connected for this disability and could not be rated twice for this impairment under DC 8045 as this would, in turn, violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  When affording the Veteran the benefit of the doubt, the Board concludes his posttraumatic headaches and related subjective symptoms moderately interfere with his work and instrumental activities of daily living and, therefore, meet the criteria for Level 2 impairment throughout the period under consideration.  Based on these findings, a higher 40 percent rating is warranted.  38 C.F.R. § 4.124a, DC 8045.  

The Board has considered whether a further increase is warranted under DC 8045 or 8100.  The Board acknowledges that the July 2010 VA TBI examiner diagnosed a cognitive disorder and indicated that, based on objective testing, there was a moderate impairment of memory, attention, concentration, and/or executive function, which resulted in a moderate functional impairment, a manifestation consistent with Level 3 impairment, but the Veteran is not service connected for a cognitive impairment, and the Board is only considering the rating assigned for the service-connected headaches.  Accordingly, a rating in excess of 40 percent for the posttraumatic headaches under DC 8045 is not warranted.  The headache disability also is not shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a 50 percent rating under DC 8100.  The Veteran regularly reported having daily headaches, but indicated in the May 2015 affidavit that he only sometimes sat by himself due to the pain.  In other words, he has not reported frequent completely prostrating attacks.  His wife and daughter reported he had regular, severe headaches, but did not note the duration or indicate that that the attacks were completely prostrating.  In addition, while the Veteran reported the headaches lasted for three and a half hours during the July 2010 examination, he since has reported they last for only minutes at a time.  The March 2015 VA examiner concluded the Veteran did not have characteristic prostrating attacks of pain.  The preponderance of the evidence is against finding that the Veteran's headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during any time of the period under consideration.  Accordingly, the Board finds a 40 percent rating, but no higher, is warranted for the posttraumatic headaches throughout the period under consideration.

IV. Extra-schedular Consideration

The Board finds that referral of this increased-rating claim for extra-schedular consideration is unwarranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Referral for extra-schedular consideration is not warranted here, though.  A comparison of the Veteran's posttraumatic headaches and associated symptoms and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards" - including especially in terms of the effect these symptoms have on his social and occupational functioning.  38 C.F.R. § 3.321(b).

The Veteran's posttraumatic headache disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria.  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability, especially when considering the rating is being increased from noncompensable to 40 percent during the period under consideration.  In the absence of this threshold finding of greater functional impairment, and that is not contemplated by the Rating Schedule, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.


ORDER

A higher 40 percent initial rating is granted for the posttraumatic headaches (so as of November 20, 2009), subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding the remaining claims, it is necessary to afford the Veteran every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.   There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

In January 2014, the Board remanded the claim for a compensable rating for dyshidrosis and onychomycosis of the toenails of both feet, for the AOJ to arrange for an updated VA compensation examination and consider the matter of entitlement to an extra-schedular rating.  The Veteran was afforded a VA compensation examination in March 2015, but the AOJ did not consider whether the Veteran is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) in a March 2016 Supplemental Statement of the Case (SSOC).  Accordingly, the AOJ did not substantially comply with the Board's January 2014 remand directives, and a remand is necessary to ensure compliance with those directives.  See Stegall, 11 Vet. App. at 271.  

The Veteran contends that he has a left eye disability that could be secondary to his service-connected posttraumatic headaches.  As treatment records reveal current left eye diagnoses, including glaucoma, cataracts, and residuals of a central retinal vein occlusion of the left eye, this claim must be remanded for an examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Veteran has related his claimed left eye disability to injuries incurred during active service and a period of ACDUTRA.  In a May 2013 statement, he reported he fell in August 1959 and broke his glasses and that a maintenance tent fell on him during a period of ACDUTRA.  On October 1958 and August 1960 reports of medical history, the Veteran reported having had eye trouble.  August 1959 treatment notes note the Veteran fell off a rack at the motor pool and lost consciousness.  His pupils were reactive to light and accommodation.  A pressure injury to the thorax was assessed.  A July 1989 sick slip notes the Veteran hurt his shoulder with the center beam of a tent in the line of duty.  Therefore, on remand, the examiner should also provide an opinion on direct service connection (not just the additionally claimed secondary service connection). 

The derivative issue of entitlement to TDIU prior to November 1, 2015 has been reasonably raised in conjunction with the Veteran's claims for entitlement to increased ratings for posttraumatic headaches and dyshidrosis and onychomycosis of the toenails of both feet.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The derivative issue of entitlement to TDIU prior to November 1, 2015 is inextricably intertwined with matter of the effective date for the award of the awarded TDIU, which as the Board noted in the Introduction, is not ripe for appellate review, and the other claims being remanded, so it too must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims for a compensable rating for his dyshidrosis and onychomycosis of the toenails of both feet and for service connection for a left eye disability, including his updated VA treatment records.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All available reports of treatment should be associated with the claims folder.

2. Schedule the Veteran for a VA compensation examination to determine the etiology of his claimed eye disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.  After examining the Veteran and reviewing the file, the examiner must render the following opinions, supported by complete explanations:

a) Identify all left eye pathology present.  

b) With respect to each identified condition, opine whether it is more likely than not, at least as likely as not, or less likely than not that it is caused or aggravated by posttraumatic headaches. 

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

c) Additionally, the examiner should also opine as to whether it is more likely than not, at least as likely as not, or less likely than not any diagnosed left eye disorders are directly related to his military service (to include active duty from October 1958 to October 1960 and the July 1989 verified period of ACDUTRA).  In answering this question, the opinion provider is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge. 

The examiner is also informed that under VA law governing service connection, refractive disorder of the eye is generally deemed a congenital disorder for which compensation is not available, with the notable exception of where there has been in-service aggravation due to superimposed injury or disease. 

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the underlying reasoning or rationale supporting his or her opinion, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

3.  After completing this additional development, and any other determined to be warranted, readjudicate these remaining claims, including the derivative TDIU claim, in light of all evidence relevant to these claims.  The AOJ must consider whether the Veteran is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) when readjudicating the claim for a compensable rating for dyshidrosis and onychomycosis of the toenails of both feet.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


